      Case 1:14-cv-00964-KG-SCY Document 217 Filed 02/11/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ALFONSO HERNANDEZ,

                Plaintiff,

v.                                                               Case No.: 14-cv-00964 KG/SCY

ANDY FITZGERALD,

                Defendant.

             PLAINTIFF ALFONSO HERNANDEZ’S FINAL EXHIBIT LIST

       Plaintiff, Alfonso Hernandez, by and through his attorneys of record, GORENCE &

OLIVEROS, P.C. (Louren Oliveros) and AEQUITAS LAW, LLC (Anna C. Martinez), hereby

submits his Final Exhibit List as follows

 EXHIBIT NUMBER              DESCRIPTION OF THE EXHIBIT

            1                Cell Phone Recording of assault

            2                Daniel Galvan Lapel Video related to the assault

            3                Audio Recording

            4                Photos of the Bus Stop where assault occurred

            5                Aerial Shot of the Bus Stop where assault occurred

            6                Photographs of Alfonso Hernandez after the assault

            7                Criminal Complaint related to the assault

            8                Transit Department Security Section’s Standard Operating
                             Procedures

            9                Hernandez Medical Records

           10                Any exhibits necessary for impeachment
      Case 1:14-cv-00964-KG-SCY Document 217 Filed 02/11/19 Page 2 of 2



             11           Any exhibits necessary for rebuttal

             12           Any exhibits identified by the Defendants

             13           This list may be supplemented



                                                     Respectfully submitted,
                                                     GORENCE & OLIVEROS, P.C.
                                                     /s/Louren Oliveros
                                                     Louren Oliveros
                                                     300 Central Avenue SW, Suite 1000E
                                                     Albuquerque, New Mexico 87102
                                                     Telephone: (505)244-0214
                                                     Facsimile: (505)244-0888
                                                     oliveros@golaw.us
                                                     and
                                                     Anna C. Martinez
                                                     AEQUITAS LAW, LLC
                                                     P.O. Box 23504
                                                     Albuquerque, New Mexico 87125
                                                     Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2019, I filed the foregoing through this Court’s

CM/ECF filing system causing an electronic copy of the foregoing to be served upon all counsel

of record.

/s/ Louren Oliveros
